McClain, J.
(dissenting). — The conclusion of the. majority that defendant Wheeler is entitled to retain $3,000 out of the assets of the partnership as a creditor for money advanced does not meet my approval. It was provided in the articles that defendant Wheeler was to furnish the necessary capital to conduct a successful business, and Bothne was to have entire charge of the same as manager, his services offsetting Wheeler’s capital, and each sharing equally in profits or losses, and, further, that Wheeler “will at all times furnish funds to conduct a successful enterprise, such funds, however, not to exceed $10,000, unless otherwise arranged for by special agreement.” It seems to me that, under this agreement, whatever funds Wheeler furnished were furnished as capital, in the absence of any showing that they were advanced by him under an arrangement. by which he was to become an -individual creditor, lie was not bound to furnish more- than $10,000; but, if for the purpose of conducting a successful business he thought it desirable that more money be used, he could furnish it and treat it as capital, while, on the other hand, he could not make the partnership his debtor for any money furnished unless there was a special agreement to that effect with his copartner. Were Wheeler now seeking to hold Bothne as his debtor for a share of the $3,000 *140furnished beyond the. $10,000 which he had agreed to furnish, I think it would be a complete defense on behalf of Bothne that the partnership had not become the debtor of Wheeler because no special agreement had been made. In other words, I think that all the funds furnished by Wheeler must he treated as capital in the absence of any proof of a special agreement by which a portion thereof was to he treated as a partnership debt. If that is true as between Wheeler and the partnership, it is also true as between Wheeler and plaintiff as a partnership creditor, for plaintiff is entitled to be reimbursed out of the partnership funds which Wheeler has appropriated. Wheeler could not convert himself into a creditor simply for the purpose of defeating plaintiff’s claim, nor could Bothne and Wheeler by any arrangement entered into after plaintiff had become a creditor and the partnership had become insolvent convert what had between them been capital into a loan by Wheeler to the partnership.
For these reasons, I think that the majority reaches an erroneous conclusion in holding that Wheeler is entitled to $3,000 out of the assets of the partnership to be held by him as its creditor against the claim of the plaintiff.